DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 4, 8-9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleefeldt, US 4364249.

Regarding claim 1, Kleefeldt discloses an operating arrangement for at least one motor vehicle latch (abstract), the operating arrangement comprising:
a drive train 2 (Fig. 1) that is configured to move the operating arrangement into an unlocked position and a locked position (col. 4 lines 1-5, 20-25);
a lever arrangement 8, 14 (Fig. 1) interacting with the drive train (col. 4 lines 39-45);
a transmission element 25 (Fig. 3) attached to the lever arrangement (attached to the lever arrangement via pin 27) to act upon at least one motor vehicle latch 6, 7 (Fig. 3; col. 4 lines 57-51), wherein the lever arrangement has a locking lever 14 (Fig. 1) and an operating lever 8 (Fig. 1) that is (col. 5 lines 4-6), wherein each of the locking lever and the operating lever are rotatable (col. 4 lines 52-55), 
wherein when the operating arrangement is in the locked position (Fig. 5), the locking lever is acted on by the drive train to rotate (Fig. 3; col. 4 lines 39-41) into a position in which the locking lever blocks rotation of the operating lever (col. 5 lines 40-43: retaining the element 8, corresponding to blocking rotation), and
wherein both the locking lever and the operating lever have a blockade contour (Fig. 3: the locking lever has a blockade contour 14a, and the operating lever has a blockade contour 8a) that correspond to one another (Fig. 5, col. 5 lines 40-43: the blockade contours correspond to one another in that the nose 14a comes into direct contact with the tab 8a and engages the tab 8a).

Regarding claim 4, Kleefeldt discloses the locking lever and the operating lever are mounted on a mutual base plate 44 (Fig. 1).

	Regarding claim 8, Kleefeldt discloses the lever arrangement is formed only of the locking lever 14 (Fig. 3) and the operating lever 8 (Fig. 3). 

	Regarding claim 9, Kleefeldt discloses the drive train 2 (Fig. 2) is attached to the locking lever 14 (Fig. 1: the drive train is attached to the locking lever via lever 9) and the transmission element 25 (Fig. 3) is attached to the operating lever 8 (Fig. 3: the transmission element is attached to the operating lever via pin 27). 

Regarding claim 17, Kleefelt discloses all limitations of claim 4. Kleefeldt further discloses a rotating joint connection between the drive train and the locking lever (Figs. 1-2; col. 4 lines 32-33: rod 9 is between the drive train and the locking lever and is pivoted on the lever arm 19, corresponding to a rotating joint connection between the drive train 2 and the locking lever 14), whereby the locking lever is configured to swivel about the base plate (col. 4 lines 39-42: rotation of the joint connection at the rod 9 and lever arm 19 results in the locking lever 14 swiveling about the base plate). 

	Regarding claim 18, Kleefeldt discloses a controller 3 (Fig. 1) that is in communication with the drive train (col. 3 lines 47-48) for moving the operating arrangement into the unlocked position or the locked position (col. 3 lines 53-56).

Regarding claim 19, Kleefeldt discloses the drive train 2 (Fig. 1) is a linear actuator 15-17 (Fig. 2).

Regarding claim 20, Kleefeldt discloses all limitations of claim 19 as shown. Kleefeldt further discloses the drive train includes an electric motor 15 (Fig. 2), a screw spindle 16 (Fig. 2), and a threaded member 17 (Fig. 2), wherein a linear movement of the screw spindle (Fig. 2; col. 4 line 26: rotation of the spindle 16 is converted into a linear actuation via the nut 17) is transferred into rotary motion of the locking lever (col. 4 lines 39-42).

Claims 1, 4-5, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al., US 6523869 [hereinafter Jensen].

Regarding claim 1, Jensen discloses an operating arrangement for at least one motor vehicle latch (abstract), the operating arrangement comprising:
a drive train 84 (Fig. 2; col. 3 line 65-col. 4 line 1: the locking pawl 84 serves as a drive train because it transfers power from the lock assembly to the lock lever; Merriam-Webster defines a drivetrain as “the parts that connect the transmission with the driving axles of an automobile,” interpreted relevantly here a part that transmits power) that is configured to move the operating arrangement into an unlocked position (col. 4 lines 53-59) and a locked position (col. 5 lines 17-20);
a lever arrangement 42, 48 (Fig. 2) interacting with the drive train (Figs. 4-6; col. 3 lines 57-63);
a transmission element 68 (Fig. 2) attached to the lever arrangement (Fig. 2: attached to the lever arrangement via pin 66) to act upon at least one motor vehicle latch (col. 3 lines 47-49), wherein the lever arrangement has a locking lever 48 (Fig. 2) and an operating lever 42 (Fig. 2) that is configured to act on the transmission element (col. 4 line 64-col. 5 line 7), wherein each of the locking lever and the operating lever are rotatable (locking lever: col. 4 line 57; operating lever: col. 3 line 19), 
wherein when the operating arrangement is in the locked position (Fig. 4), the locking lever is acted on by the drive train to rotate (Figs. 4-5; col. 4 lines 55-56) into a position in which the locking lever blocks rotation of the operating lever (Fig. 4; col. 5 lines 23-27), and
wherein both the locking lever and the operating lever have a blockade contour that correspond to one another (Fig. 4, col. 4 lines 14-19: locking lever has a blockade contour 94 corresponds to the blockade contour 54 of the operating lever because it is on the same planar level).

Regarding claim 4, Jensen discloses the locking lever and the operating lever are mounted on a mutual base plate 18 (Fig. 3).

Regarding claim 5, Jensen discloses all limitations of claim 4 as shown. Jensen further discloses the drive train 84 (Fig. 3) is mounted to the base plate 18 (Fig. 3; col. 2 lines 36-39). 

claim 13, Jensen discloses the blockade contours interlock in a form-fitting manner (Fig. 4 illustrates the blockade contours are flush when in contact with each other, corresponding to interlocking in a form-fitting manner; col. 5 lines 30-34).

	Regarding claim 16, Jensen discloses all limitations of claim 4 as shown. Jensen further discloses the locking lever and the operating lever are detachably mounted on the base plate (Fig. 3; col. 2 lines 40-44: the lock lever 48 and latch arm 42 are detachably mounted on the mounting bracket 18 via the latch bracket 20). 

Claims 1, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al., US 6523869 [hereinafter Jensen].

Regarding claim 1, Jensen discloses an operating arrangement for at least one motor vehicle latch (abstract), the operating arrangement comprising:
a drive train 84 (Fig. 2; interpreted as a part that transmits power (see above)) that is configured to move the operating arrangement into an unlocked position (col. 4 lines 53-59) and a locked position (col. 5 lines 17-20);
a lever arrangement 42, 48 (Fig. 2) interacting with the drive train (Figs. 4-6; col. 3 lines 57-63);
a transmission element 58 (Fig. 2) attached to the lever arrangement (Fig. 2: attached to the lever arrangement via pin 66) to act upon at least one motor vehicle latch (col. 3 lines 47-49), wherein the lever arrangement has a locking lever 48 (Fig. 2) and an operating lever 42 (Fig. 2) that is configured to act on the transmission element (col. 4 line 64-col. 5 line 7), wherein each of the locking lever and the operating lever are rotatable (locking lever: col. 4 line 57; operating lever: col. 3 line 19), 
(Fig. 4), the locking lever is acted on by the drive train to rotate (Figs. 4-5; col. 4 lines 55-56) into a position in which the locking lever blocks rotation of the operating lever (Fig. 4; col. 5 lines 23-27), and
wherein both the locking lever and the operating lever have a blockade contour that correspond to one another (Fig. 4, col. 4 lines 14-19: locking lever has a blockade contour 94 corresponds to the blockade contour 54 of the operating lever because it is on the same planar level).

Regarding claim 6, Jensen discloses a rear flap handle 26 (Figs. 1 and 3) which is attached to the lever arrangement (col. 3 lines 20-23; col. 4 lines 60-63).

Regarding claim 7, Jensen discloses all limitations of claim 6 as shown. Jensen further discloses the handle acts upon the lever arrangement via the transmission element (col. 4 lines 60-63).

Regarding claim 12, Jensen discloses all limitations of claim 6 as shown. Jensen further discloses the rear flap handle is rotatably attached (col. 2 lines 49-51) to a rear flap 12 (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen, US 6523869, as applied to claim 1, in view of Massimo, EP 3287578.

	Regarding claim 10, Jensen discloses all limitations of claim 1 (also shown above):
an operating arrangement for at least one motor vehicle latch (abstract), the operating arrangement comprising:
a drive train 84 (Fig. 2; col. 3 line 65-col. 4 line 1: the locking pawl 84 serves as a drive train because it transfers power from the lock assembly to the lock lever; Merriam-Webster defines a drivetrain as “the parts that connect the transmission with the driving axles of an automobile,” thus interpreted here as parts that transmit power) that is configured to move the operating arrangement into an unlocked position (col. 4 lines 53-59) and a locked position (col. 5 lines 17-20);
a lever arrangement 42, 48 (Fig. 2) interacting with the drive train (Figs. 4-6; col. 3 lines 57-63);
a transmission element 68 (Fig. 2) attached to the lever arrangement (Fig. 2: attached to the lever arrangement via pin 66) to act upon at least one motor vehicle latch (col. 3 lines 47-49), wherein the lever arrangement has a locking lever 48 (Fig. 2) and an operating lever 42 (Fig. 2) that is configured to act on the transmission element (col. 4 line 64-col. 5 line 7), wherein each of the locking lever and the operating lever are rotatable (locking lever: col. 4 line 57; operating lever: col. 3 line 19), 
wherein when the operating arrangement is in the locked position (Fig. 4), the locking lever is acted on by the drive train to rotate (Figs. 4-5; col. 4 lines 55-56) into a position in which the locking lever blocks rotation of the operating lever (Fig. 4; col. 5 lines 23-27), and
(Fig. 4: locking lever has a blockade contour 94 corresponding to blockade contour 54 of the operating lever).

With respect to claim 10, Jensen does not disclose the transmission element includes two transmission rods. However, Jensen discloses the transmission element includes two cables 76, 68 (Fig. 1) that act upon two motor vehicle latches (col. 3 lines 45-48, 54-56) located across from one another (Fig. 1), wherein the two cables are eccentrically connected to the operating lever (cables are connected to the operating lever by the pin 60 that is not at the geometric center of the operating lever, corresponding to being eccentrically connected to the operating lever; Merriam-Webster defines eccentric as “located elsewhere than at the geometric center”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cables disclosed by Jensen with transmission rods, which is well known in the art to perform the same function, as evidenced by Massimo ([0011]). One of ordinary skill in the art would recognize that this substitution does not affect operation of the device. See MPEP 2144.06.

Regarding claim 11, Jensen, in view of Massimo, teaches all limitations of claim 10 as shown. Jensen further discloses a further transmission element 58 (Fig. 3), wherein the operating lever includes a boom 56 (Fig. 4) which is attached to the further transmission element (Figs. 5-6; col. 3 lines 20-27: projection 56 is attached to the extending arm 58 to receive a load from the handle). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt, US 4364249, as applied to claim 1, alone. 

	Regarding claim 14, Kleefeldt discloses all limitations of claim 1 as shown. However, Kleefeldt does not explicitly disclose the blockade contours each have a right angle. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the blockade contours 8a, 14a (Fig. 3) to be formed with a right angle in order to directly contact one another and have stable engagement. See also MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).	

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt, US 4364249, as applied to claim 4 in view of Winfried, et al., EP0798437 [hereinafter: Winfried] (reference to paragraphs of the machine translation).

	Regarding claim 15, Kleefeldt discloses all limitations of claim 4 as shown. However, Kleefeldt is silent to the base plate, the operating lever, and the locking lever being formed of a plastic material. 
Winfried teaches the essential parts of the locking device are formed of a plastic material ([0020]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base plate, the operating lever, and the locking lever disclosed by Kleefeldt to be formed of a plastic material, as taught by Winfried for simple and inexpensive manufacturing (Winfried, [0020]). One having ordinary skill in the art would recognize that the base 1 (Winfried, Fig. 3), the operating lever 11 (Winfried, Fig. 3), and the locking lever 18 (Winfried, Fig. 3) can be considered essential parts of the locking device disclosed by Winfried.

Response to Arguments
Applicant’s arguments with respect to the objections to the Specification, Drawings, and Claims have been fully considered and are persuasive. The objections to the Specification, Drawings, and Claims have been withdrawn. 

Applicant’s arguments with respect to the rejection of claim 11 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim 11 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675